Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 recites “the method of claim 25”. Since preceding claim 25 recites a “system according to claim 20”, it will be assumed that this limitation should read “the system according to claim 25”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program per se. See MPEP §§ 706.03(a); section II, 2106.03.
The following rejection finds basis in the most recently issued guidance published in the Federal Register on 7 January 2019 entitled “2019 Revised Patent Subject Matter Eligibility Guidance”, available at <https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance>. The 2019 Revised Patent Subject Matter Eligibility Guidance applies the subject matter eligibility test as described within recently revised MPEP § 2106, revision 08.2017, namely, the “Alice/Mayo test” or “Mayo test” as laid out by the Supreme Court as a framework for determining claimed subject matter supersedes all versions of the USPTO's “Eligibility Quick Reference Sheet Identifying Abstract Ideas” (first issued in July 2015 and updated most recently in July 2018). (Examiner’s emphasis added.)
MPEP § 2106.03 states:
“35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007)… Non-limiting examples of claims that are not directed to any of the statutory categories include… Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations…[S]oftware expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).”
MPEP § 2106.03 instructs:
“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory 
Claims 15-26 recite a “flow generation module” and a “session generation module”. Claims 23-24 similarly recite a “security inspection module”. Claim 26 similarly recites a “packet search module”.
The specification discloses that:
“The network inspection system 100 may have a hardware resource and/or software necessary for realizing the inventive concepts, and it is not essential necessary that the network inspection system 100 means a physical component or a device. That is, the network inspection system 100 may mean a logical combination of hardware and/or software formed to realize the inventive concepts, and if necessary, may be formed by a group of logical components which are installed in devices separated from each other to perform their own functions so as to realize the inventive concepts. Additionally, the network inspection system 100 may be a group of components which are separately implemented by functions or roles to realize the inventive concepts. The module in the present specification may mean functional and structural combination of hardware for carrying out the inventive concepts and software for running the hardware. For instance, the module may mean a logical unit of a predetermined code and a hardware resource for running the predetermined code, and average experts in the technical field of the present invention can easily deduce that the module does not necessarily mean a physically connected code or one kind of hardware.” (p. 13, line 24-p. 14, line 16)
As such, the disclosure expressly teaches or reasonably suggests that these elements may be purely software (which is also characterized in the disclosure as a “software module” or a “module” being a “logical unit of a predetermined code”). Since the claims are directed to a per se. Therefore, in accordance with MPEP § 2106.03, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter. (Step 1: NO) 
Examiner suggests that at least one hardware element or “resource” as disclosed in the specification be recited in conjunction with the claimed limitations in order to remove the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163.04 states that “The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact”, “A description as filed is 
Given that this is a first action on the merits in the instant application, the claims presented are original. MPEP § 2163, section (I)(A) states that “[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art… An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function…Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.”
Furthermore, MPEP § 2161.01, section I, instructs that “Problems satisfying the written description requirement for original claims often occur when claim language is generic or 
Claims 1-5, 9-19, and 23 recite “storing” or a “session generation module” which “stores” “payloads of K bytes (here, K is a natural number) included in the session with the specified session information”.
Claims 6-8, 20-22 and 24-26 recite “storing” or a “session generation module” which “stores” “M packets (here, M is a natural number) included in the session with the specified session information”.
Claims 2 and 16 recite “storing” or the “session generation module” which “stores” “M following packets from the initial payload packet, among the packets forming the session, with the specified session information, wherein M is the smallest natural number that the size of the payload included in M packets from the initial payload packet is greater than K bytes (here, K is a natural number)”.
Claim 3 and 17 recite “the step of storing payloads of K bytes (here, K is a natural number) included in the session with the specified session information includes the step of 
Claims 4 and 18 recite “the step of storing” or wherein the “session generation module stores” “M following packets from the Nth packet (here, N is a natural number) of the session, with the specified session information; and M is the smallest natural number that the size of the payload included in M following packets from the Nth packet of the session is greater than K bytes (here, K is a natural number)”.
Claims 5 and 19 recite “the step of storing payloads of K bytes (here, K is a natural number) included in the session with the specified session information includes the step of storing” or wherein the “session generation module stores” “M following packets from the Nth packet (here, N is a natural number) of the session, with the specified session information; and N is the smallest natural number that the size of the payload included in N following packets from the initial packet of the session is more than G bytes (here, G is a natural number), and M is the smallest natural number that the size of the payload included in M following packets from the Nth packet of the session is greater than K bytes (here, K is a natural number)”.
Claims 7 and 21 recite “wherein the step of storing M packets (here, M is a natural number) included in the session with the specified session information includes the step of storing” or the “session generation module stores” “M following packets from the Nth packet (here, N is a natural number) included in the session with the specified session information”.
Claims 8 and 22 recite “the step of storing” or wherein the “session generation module stores” “M packets (here, M is a natural number) included in the session with the specified th packet with the specified session information; and wherein N is the smallest natural number that the size of the payload included in N following packets from the initial packet of the session is greater than G bytes (here, G is a natural number)”.
Claim 9 recites “performing security inspection for the payloads of K bytes by the network inspection system”. Claim 23 similarly recites a “security inspection module for performing security inspection for the payloads of K bytes”.
Claim 10 recites “performing security inspection for the N packets by the network inspection system”. Claim 24 similarly recites a “security inspection module for performing security inspection for the N packets”.
	Given the multitude of recitations to apparent variables “G”, “K”, “M”, and “N” when referencing a plurality of elements, the specification throughout also refers to these variables as being a “natural number” or even “predetermined natural numbers” or are otherwise “predetermined” (consider paragraphs 0117, 0120, 0126, and 0128-0129 as published). Also, “M” and “N” are referred to respectively as being the “smallest natural number” that “satisfies” a particular equation such that it is equal to “K” (paragraph 0128) or greater than or equal to “G” (paragraph 0129). 
However, as is well known in the art, natural numbers have no upper bound, stretching to infinity. The specification is silent as to any sort of reasonable range of these “natural numbers” and/or any sort of reasonable or practicable embodiment(s) to support the use of such unbounded variables in order to support an adequate written description of the claimed functions. There is no evidence of record that one skilled in the art would immediately envisage the embodiments to understand how the inventor intended the functions to be performed in conjunction with these 
Therefore, in view of the specification and its lack of written description of these variables in conjunction with the claimed functionality, it does not appear that any of these functions could have been reasonably disclosed in the specification in such a manner in order to satisfy the written description requirement and claims 1-26 are rejected as failing to comply with the written description requirement.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, 17, 21-22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 17 recite “the initial M preceding packets of the session”. There is insufficient antecedent basis for this limitation in the claim. Given no other similar recitations, Examiner suggests that this limitation introduce this element or properly introduce it earlier including within any preceding claims.
Claims 10 and 24 recite “the N packets”. There is insufficient antecedent basis for this limitation in the claim. Examiner will assume that this refers to the “M packets” previously recited.
Claim 13 recites “receiving a packet search request stored in the storage device”. There is insufficient antecedent basis for “the storage device” in the claim. Examiner will assume that this refers to a generic “storage device” that “stores” the “payloads” as previously recited. However, even assuming the above and the intent of the limitation as filed, it is unclear how a “packet search request” can be “stored” since there was no previous recitation of such occurring, amounting to a gap between the steps. See MPEP § 2172.01. Claim 26 similarly recites “receiving a packet search request stored in the storage device”. There is insufficient antecedent basis for “the storage device” in the claim. Examiner will assume this refers to the “session generation module” that “stores” the “packets” as previously recite. However, even assuming the above and the intent of the limitation as filed, it is unclear how a “packet search request” can be “stored” since there is no previous recitation of such occurring, amounting to a gap between the elements.
th packet”. There is insufficient antecedent basis for this limitation in the claims. Given no other similar recitations, Examiner suggests that this limitation introduce this element or properly introduce it earlier including within any preceding claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-12, 14-15, 20-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8578024 B1 to Keralapura et al. (“Keralapura”).
Regarding claim 1, Keralapura taught a network inspection method comprising the steps of:
receiving, by a network inspection system (“logic module”; consider column 4, lines 5-6 and 34-39), a plurality of packets from a network; generating, by the network inspection system, a plurality of flows formed by the plurality of packets based on the received plurality of packets; extracting, by the network inspection system, at least one session forming flow forming the same session (for a particular “application”) among the plurality of flows based on information on the generated plurality of flows (“sequence of data bits”); specifying session information about the session (“signature”) based on information on the at least one session forming flow extracted by 
Regarding claim 6, Keralapura taught a network inspection method comprising the steps of:
receiving, by a network inspection system (“logic module”; consider column 4, lines 5-6 and 34-39), a plurality of packets from a network; generating, by the network inspection system, a plurality of flows formed by the plurality of packets based on the received plurality of packets; extracting, by the network inspection system, at least one session forming flow forming the same session (for a particular “application”) among the plurality of flows based on information on the generated plurality of flows (“sequence of data bits”); specifying session information about the session (“signature”) based on information on the at least one session forming flow extracted by the network inspection system; and storing (within a “repository”; consider Figure 1, element 120) M packets (here, M is a natural number) included in the session with the specified session information. (consider generally column 1, line 48-column 2, line 19, regarding the “profiling” of “network traffic” wherein “a plurality of flows” that are “associated with an application” are “obtained” wherein the “plurality of flows” comprises “ a sequence of data bits” for “defining a plurality of features for the plurality of flows based on a predetermined criterion” such that the “sequence of data bits” form a “feature value assigned to the feature”, “identifying” “the feature as one of a plurality of deterministic features for the network application based on a frequency of occurrence of the feature value”, “extracting a plurality of paths from the plurality of flows” and “creating” a “state machine” wherein a “state” of the “state machine” “corresponds to a selected deterministic feature in the plurality of paths” and “analyzing” a “new flow separate from the plurality of flows”) (consider further column 3, lines 39-56 wherein a “real-time classifier first 
Regarding claim 7, Keralapura taught the method according to claim 6, wherein the step of
storing M packets (here, M is a natural number) included in the session with the specified session information includes the step of storing M following packets from the Nth packet (here, N is a natural number) included in the session with the specified session information. (again, consider further column 4, line 40-column 5, line 5 regarding the “training set” which comprises “a number of captured payloads” “each including a sequence of packet payloads captured from one flow (e.g., a flow in the flows (115))” such that the “sequence” “consists of packet payloads 
Regarding claim 9, Keralapura taught the method according to claim 1, further comprising the step of performing security inspection for the payloads of K bytes by the network inspection system. (consider column 3, lines 24-30 regarding that “once” “packets in a flow” or “a portion therefor” “are captured and stored” that “deep packet inspection may be performed” “to review network packet data, perform forensics analysis to uncover the root cause of network problems, identify security threats, and ensure data communications and network usage complies with outlined policy”)
Regarding claim 10, Keralapura taught the method according to claim 1, further comprising the step of performing security inspection for the N packets by the network inspection system. (consider column 3, lines 24-30 regarding that “once” “packets in a flow” or “a portion therefor” “are captured and stored” that “deep packet inspection may be performed” “to review network packet data, perform forensics analysis to uncover the root cause of network problems, identify security threats, and ensure data communications and network usage complies with outlined policy”)
Regarding claim 11, Keralapura taught the method according to claim 1, wherein the session information includes identification information of at least one session forming flow to form the session. (again, consider column 3, lines 39-56 regarding the “labeling” of “flows” “using any existing packet content based signatures” and “grouping” “flows” “that share same 
Regarding claim 12, Keralapura taught the method according to claim 11, further comprising the step of storing flow information on the at least one session forming flow. (again, consider column 3, lines 39-56 regarding the “labeling” of “flows” “using any existing packet content based signatures” and “grouping” “flows” “that share same characteristics” and the “signature generator subsequently extracts a set of signature terms to form a signature for the flow-set”)
	Claims 14-15 recite a computer program installed in a data processor and a network inspection system containing modules (consider the “logic module within” column 4, lines 5-6 and 34-39 regarding its various “modules”) that contain substantially the same limitations as recited in claim 1 and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Keralapura.
Claims 20-21 and 23-24 recite a network inspection system containing modules (consider the “logic module within” column 4, lines 5-6 and 34-39 regarding its various “modules”) that contain substantially the same limitations as recited in claims 6-7 and 9-10 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Keralapura.
Claim 25 recites a network inspection system containing modules (consider the “logic module within” column 4, lines 5-6 and 34-39 regarding its various “modules”) that contains substantially the same limitations as recited in claims 11 and 12 in combination and is also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Keralapura.
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keralapura in view of US 9426071 B1 to Caldejon et al. (“Caldejon”).
Regarding claim 13, Keralapura taught the method of claim 12.
Keralapura may be interpreted as not expressly teaching wherein the method is further comprising the steps of receiving a packet search request stored in the storage device; and specifying session information corresponding to the packet search in response to the packet search request, specifying a session forming flow corresponding to the packet search based on the specified session information, and extracting a packet corresponding to the packet search request based on the specified session forming flow.
However, in an analogous art relating to network packet capture and storage (consider column 1, lines 23-39 and column 2, lines 22-31), Caldejon teaches receiving a packet search request wherein a packet may be stored in a storage device (consider generally column 5, line 45-column 6, line 6 regarding the storage and indexing of packets); and specifying session information (“hash value”) corresponding to the packet search in response to the packet search request, specifying (“matching”) a session forming flow corresponding to the packet search based on the specified session information, and extracting a packet corresponding to the packet search request based on the specified session forming flow. (consider column 2, line 42-column 3, line 9) (consider further column 7, lines 45-67 regarding a “user” which requests information regarding “traffic” using a “BPF query” including an “expression” which is used to “examine the PCAP records 500 of the BPF record file” “including the flow metadata”) (consider further column 8, lines 36-56, “the BPF engine 270 is configured to use the flow metadata 600 when performing filtering operations against the headers 410-430 in fields 520 of the PCAP records 500. An aspect of the technique is the use of the BPF expressions to perform pre-searching, so 
.
Claim 26 recites, as assumed above, a network inspection system containing modules (consider the “logic module within” column 4, lines 5-6 and 34-39 regarding its various “modules”) that contains substantially the same limitations as recited in claim 13 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Keralapura and Caldejon and the same rationale supporting the conclusion of obviousness.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is generally directed to subject matter relating to the claims as currently recited, including packet capture and storage, per-flow identification and classification within network traffic and storing packets/payloads of packets for training/learning purposes or for further inspection/analysis.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447